 302 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPick-Mt. Laurel Corporation and Local 170, Bar- and dues-checkoff authorization cards at the timetenders, Hotel, Motel & Restaurant Employees they were hired. In February 1977, the facility wasUnion, AFL-CIO. Case 4-CA-8533 acquired by P-B Associates, of which RespondentNovember 17, 1981 was the general partner.On February 9, 1977, Respondent, as successorSUPPLEMENTAL DECISION AND to MLH, began operating the hotel and restaurantORDER facilities. It retained all of MLH's employees. OnFebruary 24, 1977, Respondent withdrew recogni-BY MEMBERS FANNING, JENKINS, AND tion from the Union. The following day, the Unioncalled a strike and Respondent filed a representa-On January 12, 1979, the National Labor Rela- tion petition with the Board. The charge hereintions Board issued its Decision and Order in this was filed on March 4, 1977, alleging Respondent'sproceeding,' in which it adopted the Administra- refusal to bargain with the Union as a violation oftive Law Judge's finding that Respondent had vio- Section 8(a)(5) and (1) of the Act.lated Section 8(a)(5) and (1) of the Act, for reasons In the earlier proceeding, the Administrativenoted below. Upon a petition for review and a Law Judge found that Respondent had violatedcross-application for enforcement of the Board's Section 8(a)(5) and (1) of the Act by withdrawingOrder, the United States Court of Appeals for the recognition from the Union, and refusing to bar-Third Circuit denied enforcement of the Board's gain with it, on and after February 24, 1977. In soOrder and remanded the case to the Board for fur- concluding, the Administrative Law Judge foundther consideration consistent with its opinion.2The that Respondent was a successor to MLH; that theBoard thereafter accepted the court's remand and contract between MLH and the Union establishednotified the parties that they could file statements the Union's presumptive majority status; and thatof position with the Board upon remand. The Gen- Respondent had not shown either that the Union ineral Counsel has filed a statement of position and fact no longer represented a majority of the unitRespondent has filed a statement of position and a employees or that Respondent had a reasonablymotion to reopen the record.3grounded doubt based on objective considerationsPursuant to the provisions of Section 3(b) of the of that majority status. In his decision, the Admin-National Labor Relations Act, as amended, the Na- istrative Law Judge rejected Respondent's conten-tional Labor Relations Board has delegated its au- tion that its withdrawal of recognition was justifiedthority in this proceeding to a three-member panel. because its predecessor had unlawfully recognizedIn order to place the substance of the court's the Union. The Administrative Law Judge foundremand in proper perspective, we note the follow- that this unlawful recognition occurred 2 yearsing facts: Respondent's predecessor, the MLH De- before the charge herein was filed, was outside thevelopment Company (MLH), began operation of limitations period set forth in Section 10(b) of thethe hotel and restaurant involved herein on June 5, Act, and could not be considered in determining1975. In February 1975, months before the facility the legality of Respondent's withdrawal of recogni-opened, MLH recognized the Union as the exclu- tion. He also rejected Respondent's attempt to relysive collective-bargaining representative of a unit on the subsequent unlawful acts of MLH in requir-of the facility's employees. In April 1975, before ing new employees to sign applications for mem-any employees were hired, MLH and the Union bership and dues-checkoff authorizations on theirreached agreement on a collective-bargaining con- first day of employment as he found "no showingtract. This contract, executed on June 1, 1975, was that specific incidents" of such misconduct had oc-effective until December 4, 1977. The agreement curred within the 6-month 10(b) period precedingcontained a valid union-security clause. Neverthe- the filing of the unfair labor practice charge in thisless, MLH unlawfully and regularly required new case.4employees to sign union membership applications Upon exception to the Administrative Law'239 NLRB 1257. Judge's Decision, the Board agreed with the Ad-2 Pick-Mt. Laurel Corporation v. N.LR.B., 625 F.2d 476 (3d Cir. 1980). ministrative Law Judge's conclusion that Respond-' Respondent submitted a motion to reopen the record so that it might ent had unlawfully withdrawn recognition from thepresent evidence regarding the appropriateness of issuing a bargaining Union. With regard to Respondent's reliance on itsorder at the present time in light of certain alleged changed circum-stances at Respondent's facility. In light of our decision herein, we find itunnecessary to reopen the record to take such evidence and Respondent's ' See 239 NLRB at 1261. Respondent had also offered other evidencemotion is thus denied. clearly occurring in the 10(b) period, which it claimed supported itsWe also deny Respondent's later filed request for oral argument as the withdrawal of recognition from the Union. The Administrative Lawrecord, briefs, and various submissions are adequate to dispose of the Judge independently analyzed this evidence and found that it did not es-issues presented for consideration. tablish loss of majority or a reasonably based doubt of that majority.259 NLRB No. 34 PICK-MT. LAUREL CORPORATION 303predecessor's earlier illegal recognition of the ment with, Respondent's predecessor without priorUnion, the Board added that, as the circumstances choice or designation by any member of the bar-surrounding the Union's initial recognition and ex- gaining unit, though occurring outside the 10(b)ecution of a contract with the predecessor oc- period, may be used as background evidence lend-curred outside the 10(b) limitations period, they ing credence to Respondent's assertion that its owncould not constitute an objective basis for a reason- observations within the 10(b) period were sufficientably based doubt of majority status.5The Board ac- to prompt a reasonably based doubt of the Union'scordingly adopted the Administrative Law Judge's majority status. Such observations included expres-recommended Order as modified. sion of dissatisfaction with the Union made to Re-On review, the Third Circuit held that the Board spondent's supervisors by at least 29 of the 103 em-had erred in refusing to consider pre-10(b) evi- ployees employed by Respondent at the time Re-dence offered by Respondent concerning its pred- spondent withdrew recognition, an expressionecessor's relationship with the Union. The court in- which under terms of the remand we must regarddicated that even if Respondent could not use pre- as substantial. Additionally, consistent with the10(b) evidence to nullify the contract upon which court's direction to the Board, we note that thethe General Counsel relied to establish the pre- predecessor's conduct in unlawfully requiring newsumption of the Union's majority status, there was employees at the time of their hire to execute unionno reason why Respondent could not rely on the membership and dues-checkoff cards also supportsevidence "surrounding the ...contract's inception Respondent's claim that it doubted that the Unionto shed light upon its refusal to bargain as back- represented an uncoerced majority of its employeesground evidence buttressing Respondent's analysis when it withdrew recognition and that its doubtof the various timely events which allegedly gaverise to its good-faith doubt of majority status."6was grounded on objective considerations.' Thus,rise to its good-faith doubt of majority status. pursuant to the remand of the court, we find thatAlso, the court referred to the predecessor's il Respondent has presented evidence of objectivelegal practice of requiring employees to join the considerations supporting its good-faith doubt ofUnion and to sign dues checkoffs on their first daythe Union's majority status sufficient to rebut theof work. The court noted Respondent's argument Unions presumption of majority status We shallthat this practice, constituting an independent Union's presumption of majority status. We shallthat this practice, constituting an independentaccordingly revoke our prior Decision and Orderunfair labor practice as to each new employeehired including those hired within the 10(b) period, ' With regard to this unlawful assistance offered to the Union by Re-might serve as the "relevant temporal anchor" to spondent's predecessor, the Administrative Law Judge found that therewhich consideration of pre-10(b) events could be was no showing that specific incidents of such unlawful assistance hadtied. However, the court remanded on this issue occurred in the 10(b) period; which he deemed to commence on Septem-tied. However, the court remanded on this issue ber 4, 1976; i.e., 6 months before the charge was filed on March 4, 1977.also since it concluded that neither Respondent's He stated that Respondent had only established that, on February 9,brief to the court nor the Board's decision ad- 1977, when it took over the facility, 50 of the then 80-employee unitcomplement had been working less than 6 months, or since August 9,dressed the relationship between this unlawful as- 1976. He then noted that on the refusal to bargain date of February 24,sistance during the 10(b) period and Respondent's the unit had expanded to 103 employees but that there was no evidence~~claim of good-faith doubt. ~of which or how many of these employees had been hired within theclaim of good-faith dIO(b) period, i.e., since September 4, 1976. He found this a critical point.Lastly, in light of Respondent's desire to use pre- Viewing this issue within the confines of the court's remand, however,10(b) evidence here to defend against, rather than we consider it unimportant that Respondent was unable to state with pre-unfair labor practice the court di- cision how many employees were hired within the 6-month o10(b) periodto establish, an unfair labor practice the court di- utilized by the Administrative Law Judge. We note that at fn. 7 of itsrected the Board to explain, on remand, its reasons decision, the court recognized that Respondent had not produced specificfor using the date of the filing of the charge evidence of the number of employees who were affected by the unlawfulassistance from 6 months before the date Respondent itself wished to use(March 4, 1977), as the benchmark for tolling the as the tolling date for the 10(b) period, i.e., the refusal-to-bargain date.10(b) period. Still, the court questioned whether "evidence of a tainted majority" wasHaving accepted the remand, the Board also ac- necessary when Respondent only wanted to consider this evidence inconjunction with other evidence to establish-not proof of actual loss ofcepts the court's opinion as the law of the case. majority-but only a reasonably based doubt of majority. In any event,Thus, we are compelled to consider evidence of the record contains uncontradicted testimony to the effect that the proce-prior to the advent of the 0 dure requiring cards to be signed at the time of employment continuedevents occurring prior to the advent of the 10(b) through February 9, 1977, and that there was constant turnover amonglimitations period insofar as they shed light on ob- Respondent's employees. Moreover, the record also contains a stipulationjective considerations supporting Respondent's as- by the parties setting forth when various employees in the housekeepingdepartment were hired which states that one housekeeping employee wasserted reasonably based doubt of majority status. In hired by Respondent's predecessor on February 2, 1977, and another onthis regard, the fact that the Union was recognized February 6, 1977, clearly within the 10(b) period regardless of whetherby, and negotiated a collective-bargaining agree- the filing of the charge or the withdrawal of recognition tolled the limita-by, and negotiated a collective-bargaining agree- tions period. In light of this evidence and our disposition herein, we findit unnecessary to pass on the issue of which date (the date the charge was'See 239 NLRB 1257, at fn. 2. filed, or the date recognition was withdrawn) should toll the 10(b) period'104 LRRM at 2708, quoting 436 F.Supp. at 1355. in this case. 304 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin this case and dismiss the complaint in its entire- lations Board hereby orders that its prior Decisionty. and Order in this case be, and it hereby is, revokedand the complaint herein be, and it hereby is, dis-ORDER missed in its entirety.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-